433 F.2d 991
Richard FLEMMING, Appellant,v.CALIFORNIA ADULT AUTHORITY, Department of Corrections, Stateof California, Appellee.
No. 24569.
United States Court of Appeals, Ninth Circuit.
Nov. 9, 1970.

Richard Flemming, in pro. per.
Thomas C. Lynch, Atty. Gen., William E. James, Asst. Atty. Gen., Howard J. Schwab, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant filed a complaint in district court charging appellee with a deprivation of civil rights under the provisions of 28 U.S.C. 1331 and 1343 and 42 U.S.C. 1983.  The district court dismissed the complaint.1  We affirm.


2
The California Adult Authority is not a person within the meaning of the Civil Rights Act.  Olson v. California Adult Authority, 423 F.2d 1326 (9th Cir. 1970) and Allison v. California Adult Authority, 419 F.2d 822 (9th Cir. 1969).  Consequently, the order of the lower court dismissing the complaint must be affirmed.


3
It is so ordered.



1
 While the dismissal occurred before the filing of responsive pleading by the appellee, the appellant had been given leave to amend his original complaint and had done so.  See, Rule 15(a) F.R.Civ.P